Citation Nr: 0102380	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied his claim of entitlement 
to service connection for PTSD.


REMAND

The veteran contends that he incurred PTSD as a result of 
stressors he experienced while serving in Vietnam.  A review 
of the record discloses that additional development is needed 
prior to adjudication by the Board.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that this claim is fairly adjudicated.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Service connection for PTSD requires the 
following three elements: [1] medical evidence establishing a 
diagnosis of the disorder; [2] credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
[3] a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In a recent opinion, the 
VA General Counsel stated that the term "combat" is defined 
to mean "a fight, encounter, or contest between individuals 
or groups" and "actual fighting engagement of military 
forces."  VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD 
NEW INT'L DICTIONARY 452 (1981).  That opinion further states 
that the phrase "engaged in combat with the enemy" requires 
that the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In the present case, the veteran maintains that he currently 
suffers from PTSD as a result of events which occurred during 
his military service in Vietnam.  The veteran related several 
of these events to a physician during a VA psychiatric 
examination in August 1997.  In particular, the veteran 
indicated that his duties included driving intelligence 
officers to landing zones and camps where combat had occurred 
for damage assessment.  He explained that he drove a jeep 
with a mounted M60 and was instructed to protect any officers 
if fired upon.  He stated that he had been shot at on a 
number of occasions and had driven past convoys which had 
been destroyed.  He also related an incident in which a 
member of his unit "blew his brains out" after receiving a 
"dear John" letter from his wife.  He admitted that he did 
not witness this suicide but was located nearby.  He was 
unable to identify the victim's name, but said it occurred 
while stationed in An Khe.  He described another incident in 
which a friend was killed by sniper fire while guarding the 
perimeter.  He said his friend went by the nickname Stretch, 
but he could not remember his full name.  The veteran also 
stated that his unit had come under attack "quite a few 
times."  Finally, he recalled having to walk by a "black 
box" where he was stationed, which he explained was a large 
cooler used to store bodies before being shipped home.  Based 
on these reports, as well as mental status examination, the 
veteran was diagnosed with PTSD, chronic.  The examiner 
stated that the veteran's PTSD symptoms were related to his 
experiences in Vietnam.  

The veteran also submitted several written statements in 
which he listed his stressors.  The veteran essentially 
reiterated the incidents he had related to the VA examiner in 
August 1997, but provided more details concerning attacks on 
his unit.  He explained that his unit had come under numerous 
rocket and mortar attacks throughout 1968 and 1969.  He 
related one such incident in which three members of his unit 
had been injured while leaving their hooch.  Again, however, 
he was unable to recall the names of any wounded or killed in 
action.

The RO sent the veteran's stressor summary to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), in 
an attempt to verify the veteran's claimed stressors.  In 
July 1998, that agency responded and included copies of 
Operational Reports - Lessons Learned submitted by the 4th 
Battalion, 60th Artillery (4th Bn, 60th Arty) for the period 
of May 1968 to April 1969.  Also enclosed were copies of 
Morning Reports submitted by the Headquarters and 
Headquarters Battery of the 4th Bn, 60th Arty.  In its cover 
letter, USASCRUR explained that they were unable to confirm 
any of the casualties reported by the veteran because full 
names and other details were not provided.  After a review of 
the unit history, however, the Board notes that records do 
confirm that the veteran's unit had come under rocket and 
mortar attack on occasion, especially in March 1969.  

Based on the foregoing, the Board finds that the veteran has 
met two of the three criteria required by 38 C.F.R. § 3.304.  
The August 1997 VA psychiatric examination report includes a 
diagnosis of PTSD.  The record also contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  In this regard, the record shows that the 
veteran served in the Republic of Vietnam from June 1968 
until March 1969.  Although no evidence shows that he was 
awarded the Combat Infantryman Badge, the Purple Heart Medal, 
or any other award associated with valor or heroism shown 
while engaged with an enemy force, independent evidence 
corroborates that his unit came under enemy attack on more 
than one occasion.  The unit history of the 4th Bn, 60th 
Arty, to which the veteran was assigned, clearly shows that 
this unit came under rocket and mortar attack on numerous 
occasions while the veteran was still attached to that unit.  
Thus, the Board finds the veteran's statements concerning 
rocket and mortar attacks to be credible.  

Nevertheless, it is unclear whether medical evidence links 
the veteran's PTSD to the verified in-service stressor of 
rocket and mortar attacks.  The Board finds it unclear to 
what extent the VA examiner, in providing a diagnosis of 
PTSD, relied on the corroborated rocket and mortar attacks as 
the source of the veteran's current symptoms.  The Board 
finds that an additional VA examination is necessary to 
clarify this issue.  In particular, an examiner should be 
asked to comment on whether the corroborated rocket and 
mortar attacks, the occurrence of which have been 
established, caused the veteran's current symptoms of PTSD.  
That is, whether this claimed inservice stressor is linked to 
his current symptomatology, as required by 38 C.F.R. § 3.304.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the source of his PTSD.  All 
indicated studies, including PTSD sub-
scales, are to be performed.  The 
examiner should be instructed to 
comment on whether the corroborated 
rocket and mortar attacks, the 
occurrence of which have been 
established, caused the veteran's PTSD.  
The examiner may not consider any other 
incidents which have not been verified.  
The report of examination should 
include the complete rationale for all 
opinions expressed.  Copies of all 
pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, should be made available 
to the examiner for review.

2.  The RO must then review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.  The RO must also review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is 
completed.

3.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter 

or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



